Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/2022, 7/28/2022, 6/9/2022, 2/24/2022, 12/16//2021, 12/16/2021, 12/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
3.         The claims of the present application # 17540813 and the Claims of Patent US 11213100 B2 (Application Number # 15460060) is reviewed and it is found that there is no Double Patenting. Therefore, a Double Patenting rejection is not being made.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10 and 12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Rice et al. (Hereinafter “Rice”) in the US Patent Application Publication Number US 20130213144 A1.

Regarding claim 1, Rice teaches a system (a sensor system and, more particularly, to a shoe having a force and/or pressure sensor assembly operably connected to a communication port located in the shoe; Paragraph [0001] Line 2-4) comprising: 
a first sensor [16] in Figure 35A-D (Examples of such sensors include a capacitive pressure sensor or a strain gauge pressure sensor; Paragraph [0123] Line 21-22) configured to sense a body position(The sensor system includes a plurality of sensors that are configured for detecting forces and/or pressure exerted by a user's foot on the sensor; Paragraph [0003] Line 2-3), wherein the first sensor includes an insulating substrate (The first and second layers 66, 68 may be formed of a flexible film material, such as a Mylar.RTM. or other PET (polyethylene terephthalate) film, or another polymer film, such as polyamide; Paragraph [0111] Line 3-6) and at least two spaced apart electrodes (The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68; Paragraph [0122] Line 10-13; sensors 16 that include two contacts or electrodes; Paragraph [0161] Line 2; Contacts are the electrodes) on the substrate (The first and second layers 66, 68 may be formed of a flexible film material, such as a Mylar.RTM. or other PET (polyethylene terephthalate) film, or another polymer film, such as polyamide; Paragraph [0111] Line 3-6; The electrodes are placed in the first and second layer and the first and second layer is flexible. First and second layers are the substrate. Substrate is an underlying substance or layer, electrodes are situated in the first and second layer is considered as the substrate); 
and an gap filling member [80] (The sensor system 12 may include one or more patches of dielectric material 80; Paragraph [0140] Line 12-13) disposed between a surface of the first sensor [16] and a cavity configured to receive the body (In the embodiment shown in FIGS. 16-17, the insert 37 has several patches of dielectric material 80 extending across the channel 71, to insulate the distribution leads 18A located around the sensor contacts 40, 42 from each other. As shown in FIGS. 16-17, the dielectric material 80 is connected to the top side of the second layer 68 and covers the distribution lead 18A, although in another embodiment, the dielectric material 80 may be connected to the first layer 66, 68, or both layers may have the dielectric material 80; Paragraph [0140] Line 18-26; Capacitive sensor 16 is placed in the midsole 132 and the dielectric patch 80 is between the upper surface of the insole [133]  and the capacitive sensor 16; Figure 16 & Figure 17 shows that the dielectric member 80 is disposed adjacent to the capacitive sensor 16),
wherein the gap filling member [80] is configured to influence a responsiveness of the first sensor to a change in the body position (the sensor system 12 may include one or more patches of dielectric material 80 to resist or prevent undesired shorting by one or more conductive members across open areas of the spacer layer 67, such as the channels 71; Paragraph [0140] Line 12-15; Additionally, the dielectric material completely covers a portion of the distribution lead 18A and is wider than the width of the channel 71, which compensates for movement or displacement of the spacer layer 67 or differences in manufacturing tolerances; Paragraph [0140] Line 28-32; As discussed herein, the dielectric material 80 may be used in other places as a reinforcement or stiffening material; Paragraph [0140] Line 48-50; the dielectric member helps to augment a responsiveness of the capacitive sensor to foot location changes inside the footwear). 

Regarding claim 2, Rice teaches a system, wherein 
the gap filling member [80] has a relative permittivity characteristic that is greater than the relative permittivity of air (This dielectric material 80 may be in the form of an acrylic ink or other UV-curable ink, or another insulating material suitable for the application; Paragraph [0140] Line ; Relative permittivity dielectric ink is in the range of 4-4.2 or 6-10 and the relative permittivity of air is 1; https://books.google.com/books?id=cjxGDgAAQBAJ&pg=PA475&lpg=PA475&dq=relative+permittivity+of+acrylic+ink&source=bl&ots=rRqZr3zWm5&sig=ACfU3U2RdMqpO3zVUCrz5NvxcSFYbFU_NA&hl=en&sa=X&ved=2ahUKEwj68dTj15LpAhUbl3IEHddMAEoQ6AEwEnoECAoQAQ#v=onepage&q=relative%20permittivity%20of%20acrylic%20ink&f=false),

Regarding claim 4, Rice teaches a system, further comprising
 an article of footwear ([0097] An article of footwear 100 is depicted in FIGS. 1-2 as including an upper 120 and a sole structure 130 (Paragraph [0097] Line 102), wherein
the first sensor is coupled to the footwear and configured to sense a foot location or a foot proximity relative to the first sensor [16] (The sensor assembly 13 includes a plurality of sensors 16, and a communication or output port 14 in communication with the sensor assembly 13 (e.g., electrically connected via conductors). The port 14 is configured for communicating data received from the sensors 16, such as to an electronic module (also referred to as an electronic control unit) 22 as described below. The port 14 and/or the module 22 may be configured to communicate with an external device, as also described below. In the embodiment illustrated in FIGS. 3-5, the system 12 has four sensors 16: a first sensor 16a at the big toe (first phalange or hallux) area of the shoe, two sensors 16b-c at the forefoot area of the shoe, including a second sensor 16b at the first metatarsal head region and a third sensor 16c at the fifth metatarsal head region, and a fourth sensor 16d at the heel. These areas of the foot typically experience the greatest degree of pressure during movement. Each sensor 16 is configured for detecting a pressure exerted by a user's foot on the sensor 16; Paragraph [0103] Line 1-7). 

Regarding claim 5, Rice teaches a system, 
wherein the electrodes extend across a portion of a plane of an insole of the article of footwear (The sensor contacts 40, 42 may have a dielectric material (which may also be considered an insulating material in the present usage) covering portions of one or both of the contacts 40, 42 in one embodiment, and one or both contacts 40, 42 may have the dielectric material covering at least a portion of each segment 41 thereof; Paragraph [0128] Line 1-6) and the electrodes [40, 42] are provided substantially parallel with an upper surface of an insole of the article (The sensor system 12 includes an insert member 37 having a force and/or pressure sensor assembly 13 connected thereto; Paragraph [0103] Line 4-6; Figure 3; Insert 37 may be positioned within a foot contacting member 133 positioned above an insole member; Paragraph [0110] Line 5-6; Therefore the electrodes/contacts 40, 42 are substantially parallel with the upper surface of the insole);

Regarding claim 6, Rice teaches a system, 
wherein the electrodes are disposed adjacent to a foot arch portion of the insole (The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68; Paragraph [0122] Line 10-13; sensors 16 that include two contacts or electrodes; Paragraph [0161] Line 2; Contacts are the electrodes; The sensor system 12 includes an insert member 37 having a force and/or pressure sensor assembly 13 connected thereto; Paragraph [0103] Line 4-6; Figure 3; Insert 37 may be positioned within a foot contacting member 133 positioned above an insole member; Paragraph [0110] Line 5-6; Therefore the electrodes/contacts 40, 42 are disposed in an arch of the insole). 

Regarding claim 7, Rice teaches a system,
 further comprising a signal generator configured to provide an electric signal to the electrodes, wherein the electrodes are configured to provide an electric field in response to the electric signal, and wherein the first sensor is configured to provide information about the sensed body position based on  changes in the electric field (In this configuration, the signals from the port 14 travel between the two electrodes 740, 742 of each sensor 16 on the second layer 68 by passing through the electrode 744 of that sensor 16 on the first layer 66. Accordingly, the resistivity of the sensor 16 is determined by the engagement between the contacts 740, 742 on the second layer 68 and the electrode 744 on the first layer 66, and the relationship between the pressure applied to the sensor 16 and the resistance of the sensor 16 is similar to that of the sensors 16 of the embodiment in FIGS. 3-22B described herein and shown in FIG. 27. The sensitivity range, activation pressure, and other functional properties of the sensors 16 of FIGS. 48-51 may also be similar to those of the sensors 16 of the sensor system 12 in FIGS. 3-22B; Paragraph [0163] Line 1-9).
 
Regarding claim 8, Rice teaches a system,
 further comprising an article of footwear, wherein the first sensor is coupled to an under-foot portion of the article of footwear (The sensor system includes an insert member configured to be inserted into a foot-receiving chamber of an article of footwear, the insert member including a first layer and a second layer, a port connected to the insert and configured for communication with an electronic module, a plurality of force and/or pressure sensors on the insert member, and a plurality of leads connecting the sensors to the port; Paragraph [0004] Line 1-5).

Regarding claim 9, Rice teaches a method (a sensor system and, more particularly, to a shoe having a force and/or pressure sensor assembly operably connected to a communication port located in the shoe; Paragraph [0001] Line 2-4) comprising: 
providing an excitation signal to electrodes of a first sensor [16] in Figure 35A-D (Examples of such sensors include a capacitive pressure sensor or a strain gauge pressure sensor; Paragraph [0123] Line 21-22) the first sensor configured to sense a body position relative to a surface of the first sensor (The sensor system includes a plurality of sensors that are configured for detecting forces and/or pressure exerted by a user's foot on the sensor; Paragraph [0003] Line 2-3), and the electrodes being spaced apart (The first and second layers 66, 68 may be formed of a flexible film material, such as a Mylar.RTM. or other PET (polyethylene terephthalate) film, or another polymer film, such as polyamide; Paragraph [0111] Line 3-6; The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68; Paragraph [0122] Line 10-13; sensors 16 that include two contacts or electrodes; Paragraph [0161] Line 2; Contacts are the electrodes) on the substrate (The first and second layers 66, 68 may be formed of a flexible film material, such as a Mylar.RTM. or other PET (polyethylene terephthalate) film, or another polymer film, such as polyamide; Paragraph [0111] Line 3-6; The electrodes are placed in the first and second layer and the first and second layer is flexible. First and second layers are the substrate. Substrate is an underlying substance or layer, electrodes are situated in the first and second layer is considered as the substrate); 
and receiving a response signal from the first sensor in response to the excitation
signal, wherein a magnitude of the response signal is influenced by a dielectric characteristic of a gap filling member [80] (The sensor system 12 may include one or more patches of dielectric material 80; Paragraph [0140] Line 12-13) that is disposed between the surface of the first sensor and a cavity configured to receive the body  (In the embodiment shown in FIGS. 16-17, the insert 37 has several patches of dielectric material 80 extending across the channel 71, to insulate the distribution leads 18A located around the sensor contacts 40, 42 from each other. As shown in FIGS. 16-17, the dielectric material 80 is connected to the top side of the second layer 68 and covers the distribution lead 18A, although in another embodiment, the dielectric material 80 may be connected to the first layer 66, 68, or both layers may have the dielectric material 80; Paragraph [0140] Line 18-26; Capacitive sensor 16 is placed in the midsole 132 and the dielectric patch 80 is between the upper surface of the insole [133]  and the capacitive sensor 16; Figure 16 & Figure 17 shows that the dielectric member 80 is disposed adjacent to the capacitive sensor 16).
Regarding claim 10, Rice teaches a method, 
further comprising providing the gap filling member having a relative permittivity that is greater than the relative permittivity of air. (This dielectric material 80 may be in the form of an acrylic ink or other UV-curable ink, or another insulating material suitable for the application; Paragraph [0140] Line ; Relative permittivity dielectric ink is in the range of 4-4.2 or 6-10 and the relative permittivity of air is 1; https://books.google.com/books?id=cjxGDgAAQBAJ&pg=PA475&lpg=PA475&dq=relative+permittivity+of+acrylic+ink&source=bl&ots=rRqZr3zWm5&sig=ACfU3U2RdMqpO3zVUCrz5NvxcSFYbFU_NA&hl=en&sa=X&ved=2ahUKEwj68dTj15LpAhUbl3IEHddMAEoQ6AEwEnoECAoQAQ#v=onepage&q=relative%20permittivity%20of%20acrylic%20ink&f=false

Regarding claim 12, Rice teaches a method, further comprising 
processing the response signal, using a processor circuit (The module 22 may further be configured for communication with an external device 110, which may be an external computer or computer system, mobile device, gaming system, or other type of electronic device, as shown in FIG. 23. The exemplary external device 110 shown in FIG. 23 includes a processor 302, a memory 304, a power supply 306, a display 308, a user input 310, and a data transmission/reception system 108; Paragraph [0200] Line 1-8), to identify at least one of a footwear donning event or a footwear doffing event (The sensors 16 can also be positioned to measure shearing forces, such as a foot slipping laterally within the shoe 100. As one example, additional sensors may be incorporated into the sides of the upper 120 of the shoe 100 to sense forces against the sides; Paragraph [0207] Line 15-19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rice ‘144 A1 in view of Arkans in the US patent Number US 4152748 A.

Regarding claim 3, Rice fails to teach a system, wherein the gap filling member comprises neoprene. 
Arkans teaches a multiple transducer system of simplified construction for determining forces in an improved manner (Column 1 Line 38-40), wherein 
wherein the gap filling member comprises neoprene (The transducer element 12 has a flexible dielectric sheet 14 of elastic nonconductive material, such as neoprene foam; Column 2 Line 48-50). The purpose of doing so is to provide the physician with a basis for determining the amount of pressure which should be relieved in selected areas of the foot, and to facilitate the design of therapeutic devices, such as orthopedic shoes, may be readily inserted into the patient's shoe, and the device is nonrestrictive of the patient's foot motion during use.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rice in view of Arkans, because Arkans teaches to include a neoprene member provides the physician with a basis for determining the amount of pressure which should be relieved in selected areas of the foot, and facilitates the design of therapeutic devices, such as orthopedic shoes. It will be apparent that the transducer element may be readily inserted into the patient's shoe, and the device is nonrestrictive of the patient's foot motion during use (Column 5 Line 29-35).

Claim(s) 11, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rice ‘144 A1 in view of Beers et al. (Hereinafter “Beers”) in the US Patent Application Publication Number US 20090272007 A1.


Regarding claim 11, Rice fails to teach a method wherein the response signal indicates a change in a position of a foot in an article of footwear.
Beers teaches a footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear (Paragraph [0002] Line 1-3) comprising:
wherein the response signal indicates a change in a position of a foot in an article of footwear (FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors; Paragraph [0145] Line 1-7; Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0096] Line 8-10). The purpose of doing so is to allow a user to completely insert his or her foot;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rice in view of Beers, because Beers teaches to indicates a change in a position of a foot in an article of footwear allows a user to completely insert his or her foot (Paragraph [0149]).


Regarding claim 13, Rice teaches a method, further comprising 
processing the response signal, using a processor circuit (The module 22 may further be configured for communication with an external device 110, which may be an external computer or computer system, mobile device, gaming system, or other type of electronic device, as shown in FIG. 23. The exemplary external device 110 shown in FIG. 23 includes a processor 302, a memory 304, a power supply 306, a display 308, a user input 310, and a data transmission/reception system 108; Paragraph [0200] Line 1-8).
Rice fails to teach that to identify a magnitude of a change in a position of a foot in an article of footwear.
Beers teaches a footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear (Paragraph [0002] Line 1-3) comprising:
identify a magnitude of a change in a position of a foot in an article of footwear (FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors; Paragraph [0145] Line 1-7; Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0096] Line 8-10; Weight sensor 1606 may be disposed in heel portion 1797 of sock liner 1799. With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 1-8; strap moving mechanism 1202 may not be activated until some time has passed in order to allow a user to completely insert his or her foot; Paragraph [0149] Line 6-8). The purpose of doing so is to allow a user to completely insert his or her foot;
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rice in view of Beers, because Beers teaches to identify a magnitude of a change in a position of a foot in an article of footwear allows a user to completely insert his or her foot (Paragraph [0149]).


Regarding claim 14, Rice fails to teach a method further comprising conditionally actuating an automated lacing engine based on the identified magnitude of the change in the position of the foot.
Beers teaches a footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear (Paragraph [0002] Line 1-3) 
further comprising conditionally actuating an automated lacing engine based on the identified magnitude of the change in the position of the foot (In this exemplary embodiment, upper 102 may include automatic lacing system 122 that is associated with arch portion 130 of upper 102. Likewise, upper 102 may include automatic ankle cinching system 124 that is associated with ankle portion 132 of upper 102. Preferably, automatic lacing system 122 and automatic ankle cinching system 124 may be configured to automatically tighten and/or loosen upper 102 around foot 106 and ankle 108; Paragraph [0085] Line 2-6). The purpose of doing so is to automatically tighten and/or loosen upper around foot and ankle, to drive rotation of the spool in the housing to wind the pull strings on the spool for pulling the second fastener towards the first fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Rice in view of Beers, because Beers teaches an automated lacing engine based on the identified magnitude of the change in the position of the foot automatically tightens and/or loosen upper around foot and ankle (Paragraph [0085]), drives rotation of the spool in the housing to wind the pull strings on the spool for pulling the second fastener towards the first fastener (Paragraph [0004]). The purpose of doing so is to allow a user to completely insert his or her foot.


Claim(s)s 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Beers et al. (Hereinafter “Beers”) in the US Patent Application Publication Number US 20090272007 A1 in view of Rice ‘144 A1.

Regarding claim 15, Beers teaches an article of footwear (A footwear, and in particular the present invention relates to an automatic lacing system for an article of footwear; Paragraph [0002] Line 1-3) comprising:
a motorized tensioning device for controlling a position of a tensioning member (coil spring 2204 is also connected to shaft 2232.  With this arrangement, as coil spring 2204 unwinds around shaft 2232, a tension may be applied to first end portion 2203; Paragraph [0164] Line 5-6) (automatic lacing system 122 has been activated. In the current embodiment, motor 1230 may receive a signal from control system 1650 disposed within sole 104 (see FIG. 17); Paragraph [0156] Line 2-4)
a first sensor configured to sense a foot position inside a cavity of the footwear (FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors; Paragraph [0145] Line 1-7; Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0096] Line 8-10);
a processor circuit [1650] (control system 1650) configured to conditionally actuate the motorized tensioning device based on information from the first sensor about the foot position (Weight sensor 1606 may be disposed in heel portion 1797 of sock liner 1799. With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 1-8; strap moving mechanism 1202 may not be activated until some time has passed in order to allow a user to completely insert his or her foot; Paragraph [0149] Line 6-8; Control system 1650 can be configured to automatically activate strap moving mechanism 1202 following a signal from weight sensor 1606; Paragraph [0149] Line 1-3).
Beers fails to teach that the first sensor includes an insulating substrate and at least two spaced apart electrodes on the substrate; an gap filling member disposed between a surface of the first sensor and the cavity of the footwear, wherein the gap filling member is configured to influence a responsiveness of the first sensor to a change in the foot position;
Rice teaches a sensor system and, more particularly, to a shoe having a force and/or pressure sensor assembly operably connected to a communication port located in the shoe; Paragraph [0001] Line 2-4) comprising: 
the first sensor 16 includes an insulating substrate (The first and second layers 66, 68 may be formed of a flexible film material, such as a Mylar.RTM. or other PET (polyethylene terephthalate) film, or another polymer film, such as polyamide; Paragraph [0111] Line 3-6) and at least two spaced apart electrodes (The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68; Paragraph [0122] Line 10-13; sensors 16 that include two contacts or electrodes; Paragraph [0161] Line 2; Contacts are the electrodes) on the substrate (The first and second layers 66, 68 may be formed of a flexible film material, such as a Mylar.RTM. or other PET (polyethylene terephthalate) film, or another polymer film, such as polyamide; Paragraph [0111] Line 3-6; The electrodes are placed in the first and second layer and the first and second layer is flexible. First and second layers are the substrate. Substrate is an underlying substance or layer, electrodes are situated in the first and second layer is considered as the substrate); 
and an gap filling member [80] (The sensor system 12 may include one or more patches of dielectric material 80; Paragraph [0140] Line 12-13) disposed between a surface of the first sensor [16] and a cavity configured to receive the body (In the embodiment shown in FIGS. 16-17, the insert 37 has several patches of dielectric material 80 extending across the channel 71, to insulate the distribution leads 18A located around the sensor contacts 40, 42 from each other. As shown in FIGS. 16-17, the dielectric material 80 is connected to the top side of the second layer 68 and covers the distribution lead 18A, although in another embodiment, the dielectric material 80 may be connected to the first layer 66, 68, or both layers may have the dielectric material 80; Paragraph [0140] Line 18-26; Capacitive sensor 16 is placed in the midsole 132 and the dielectric patch 80 is between the upper surface of the insole [133]  and the capacitive sensor 16; Figure 16 & Figure 17 shows that the dielectric member 80 is disposed adjacent to the capacitive sensor 16),
wherein the gap filling member [80] is configured to influence a responsiveness of the first sensor to a change in the body position (the sensor system 12 may include one or more patches of dielectric material 80 to resist or prevent undesired shorting by one or more conductive members across open areas of the spacer layer 67, such as the channels 71; Paragraph [0140] Line 12-15; Additionally, the dielectric material completely covers a portion of the distribution lead 18A and is wider than the width of the channel 71, which compensates for movement or displacement of the spacer layer 67 or differences in manufacturing tolerances; Paragraph [0140] Line 28-32; As discussed herein, the dielectric material 80 may be used in other places as a reinforcement or stiffening material; Paragraph [0140] Line 48-50; the dielectric member helps to augment a responsiveness of the capacitive sensor to foot location changes inside the footwear). The purpose of doing so is to prevent shorting across the air channels, to resist or prevent undesired shorting by one or more conductive members across open areas of the layer, to insulate the distribution leads located around the sensor contacts 40, 42 from each other, to compensate for movement or displacement of the spacer layer or differences in manufacturing tolerances and to provide as a reinforcement or stiffening material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Rice, because Rice teaches to include at least two spaced apart electrodes and to include a dielectric member prevents shorting across the air channels (Paragraph [0124]), resists or prevents undesired shorting by one or more conductive members across open areas of the layer (Paragraph [0140]), insulates the distribution leads located around the sensor contacts from each other, compensates for movement or displacement of the spacer layer or differences in manufacturing tolerances and may be used in other places as a reinforcement or stiffening material (Paragraph [0140]).

Regarding claim 16, Beers fails to teach an article of footwear of claim 15, wherein the processor circuit comprises a signal generator configured to provide an alternating current drive signal to the electrodes of the first sensor, and wherein the electrodes are configured to generate an electric field in the cavity in response to the drive signal. 
Rice teaches a sensor system adapted for use with an article of footwear. The sensor system includes an insert member configured to be inserted into a foot-receiving chamber of an article of footwear (Paragraph [0004] Line 1-4),
wherein the processor circuit comprises a signal generator configured to provide an alternating current drive signal to the electrodes of the first sensor, and wherein the electrodes are configured to generate an electric field in the cavity in response to the drive signal (In this embodiment, the sensor system 12 also includes a pair of resistors 53, 54, each located on one of the layers 66, 68, and a pathway 50 connecting the circuitry on the first layer 66 with the circuitry on the second layer 68. The resistors 53, 54 provide a reference point for the module 22 to measure the resistance of each sensor 16, and permit the module 22 to convert the variable current from the active sensor 16 into a measurable voltage. Additionally, the resistors 53, 54 are arranged in parallel within the circuit 10, which compensates for variations in the circuit 10 and/or variations in the manufacturing processes used to create the resistors 53, 54, such as variations in conductivity of the inks used to print the leads 18 and/or the sensor contacts 40, 42; Paragraph [0141] Line 7-18). The purpose of doing so is to compensate for movement or displacement of the spacer layer or differences in manufacturing tolerances and to provide as a reinforcement or stiffening material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Rice, because Rice teaches to include a signal generator configured to provide an alternating current drive compensates for movement or displacement of the spacer layer or differences in manufacturing tolerances and may be used in other places as a reinforcement or stiffening material (Paragraph [0140]).


Regarding claim 17, Beers teaches an article of footwear, wherein 
the first sensor is configured to sense a change in the foot position inside the cavity of the footwear (Weight sensor 1606 may be disposed in heel portion 1797 of sock liner 1799. With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 1-8; strap moving mechanism 1202 may not be activated until some time has passed in order to allow a user to completely insert his or her foot; Paragraph [0149] Line 6-8)


Regarding claim 18, Beers teaches an article of footwear, wherein 
the processor circuit [1605] is configured to use information from the first sensor to determine a presence or an absence of the foot from the cavity of the footwear (FIG. 16, automatic lacing system 122 may include one or more sensors that can be used to determine when automatic lacing system 122 should tighten or loosen upper 102. Examples of different types of sensors that may be used include, but are not limited to, weight sensors, light sensors, audio sensors, heat sensors, as well as other types of sensors; Paragraph [0145] Line 1-7; Automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0096] Line 8-10);
and the processor circuit [1605] is configured to actuate the motorized tensioning device based on the determined presence or absence of the foot (Weight sensor 1606 may be disposed in heel portion 1797 of sock liner 1799. With this arrangement, as a foot is inserted into upper 102 and pressed against heel portion 1797, a signal may be sent to control system 1650 to activate strap moving mechanism 1202. At this point, control system 1650 may send a signal to activate strap moving mechanism 1202 in order to tighten upper 102 by moving strap set 115; Paragraph [0148] Line 1-8; strap moving mechanism 1202 may not be activated until some time has passed in order to allow a user to completely insert his or her foot; Paragraph [0149] Line 6-8)

Regarding claim 19, Beers teaches an article of footwear, wherein the sensors are disposed at or adjacent to a foot-facing surface of an insole of the article of footwear (Sole 104 comprises a midsole.  In some embodiments, sole 104 could also include an insole that is configured to contact a foot; Paragraph [0081] Line 1-3; automatic lacing system 122 and automatic ankle cinching system 124 could be activated using one or more sensors to detect the presence of a foot; Paragraph [0096] Line 6-8).
Bears fails to teach that sensor includes electrodes. 
Rice teaches a sensor system adapted for use with an article of footwear. The sensor system includes an insert member configured to be inserted into a foot-receiving chamber of an article of footwear (Paragraph [0004] Line 1-4),
wherein the e sensor [16] in Figure 35A-D (Examples of such sensors include a capacitive pressure sensor or a strain gauge pressure sensor; Paragraph [0123] Line 21-22) includes at least two electrodes [40], [42] (The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68; Paragraph [0122] Line 10-13; sensors 16 that include two contacts or electrodes; Paragraph [0161] Line 2; Contacts are the electrodes). The purpose of doing so is to prevent shorting across the air channels, to resist or prevent undesired shorting by one or more conductive members across open areas of the layer, to insulate the distribution leads located around the sensor contacts 40, 42 from each other, to compensate for movement or displacement of the spacer layer or differences in manufacturing tolerances and to provide as a reinforcement or stiffening material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Rice, because Rice teaches to include at least two spaced apart electrodes resists or prevents undesired shorting by one or more conductive members across open areas of the layer (Paragraph [0140]), insulates the distribution leads located around the sensor contacts from each other, compensates for movement or displacement of the spacer layer or differences in manufacturing tolerances and may be used in other places as a reinforcement or stiffening material (Paragraph [0140]).


Regarding claim 20, Beers fails to teach article of footwear, wherein the electrodes are disposed at or adjacent to a foot arch-receiving portion of the article of footwear. 
Rice teaches a sensor system adapted for use with an article of footwear. The sensor system includes an insert member configured to be inserted into a foot-receiving chamber of an article of footwear (Paragraph [0004] Line 1-4),
wherein the electrodes are disposed at or adjacent to a foot arch-receiving portion of the article of footwear (The sensors 16 in this embodiment each include two contacts 40, 42, including a first contact 40 positioned on the first layer 66 and a second contact 42 positioned on the second layer 68; Paragraph [0122] Line 10-13; sensors 16 that include two contacts or electrodes; Paragraph [0161] Line 2; Contacts are the electrodes; The sensor system 12 includes an insert member 37 having a force and/or pressure sensor assembly 13 connected thereto; Paragraph [0103] Line 4-6; Figure 3; Insert 37 may be positioned within a foot contacting member 133 positioned above an insole member; Paragraph [0110] Line 5-6; Therefore the electrodes/contacts 40, 42 are disposed in an arch of the insole). The purpose of doing so is to prevent shorting across the air channels, to resist or prevent undesired shorting by one or more conductive members across open areas of the layer, to insulate the distribution leads located around the sensor contacts 40, 42 from each other, to compensate for movement or displacement of the spacer layer or differences in manufacturing tolerances and to provide as a reinforcement or stiffening material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Beers in view of Rice, because Rice teaches to include at least two spaced apart electrodes resists or prevents undesired shorting by one or more conductive members across open areas of the layer (Paragraph [0140]), insulates the distribution leads located around the sensor contacts from each other, compensates for movement or displacement of the spacer layer or differences in manufacturing tolerances and may be used in other places as a reinforcement or stiffening material (Paragraph [0140]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Walker (US 20160262485 A1) discloses, “Motorized Shoe With Gesture Control-a method for controlling a tensioning device used for adjusting tension in a first article of footwear based on movements of the first article of footwear and a corresponding second article of footwear includes receiving a first set of information from a first sensor in the first article of footwear. The method also includes detecting a prompting gesture based on the first set of information and entering an armed mode. While in the armed mode, the system receives a second set of information from at least one sensor in the first article of footwear and detects a control gesture based on the second set of information. The method also includes retrieving a tensioning command corresponding with the control gesture and controlling the tensioning device according to tensioning command- However Walker does not disclose an gap filling member disposed between a surface of the first sensor and a cavity configured to receive the body, wherein the gap filling member is configured to influence a responsiveness of the first sensor to a change in the body position.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIMA MONSUR/Primary Examiner, Art Unit 2866